RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NOS. A-2022-18T2
                                                  A-2024-18T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,                   APPROVED FOR PUBLICATION

v.                                                     April 27, 2020

                                                    APPELLATE DIVISION
R.K.,

     Defendant-Appellant.
________________________

              Argued January 13, 2020 – Decided April 27, 2020

              Before Judges Sabatino, Sumners and Natali.

              On appeal from the Superior Court of New Jersey, Law
              Division, Somerset County, Indictment Nos. 99-08-
              0439 and 12-05-0377.

              Stephanie A. Lutz, Assistant Deputy Public Defender,
              argued the cause for appellant (Joseph E. Krakora,
              Public Defender, attorney; Stephanie A. Lutz, of
              counsel and on the briefs).

              Steven A. Yomtov, Deputy Attorney General, argued
              the cause for respondent (Gurbir S. Grewal, Attorney
              General, attorney; Steven A. Yomtov, of counsel and
              on the briefs).

        The opinion of the court was delivered by

SUMNERS, JR., J.A.D.
      These consolidated appeals require us to determine whether two sentences

imposed on convicted sexual offender R.K.1 for violating a New Jersey Parole

Board (Board) regulation imposing a supervised release condition banning the

use of the Internet to access social media 2 are unconstitutional. R.K. contends

the condition is unconstitutional on its face and as applied to him.3 The trial

court denied R.K.'s motions to correct his illegal sentences, finding the ban did

not violate R.K.'s constitutional rights. Because we conclude the blanket social

media prohibition is both unconstitutional on its face and as applied to R.K.

individually, R.K.'s sentences impede his free speech rights, and we reverse and

remand for further proceedings consistent with this decision.




1
 In accordance with our order of January 28, 2020 granting appellant's motion,
we use appellant's initials.
2
  We use the words “social networking” and “social media” interchangeably,
recognizing that the terms reference the same types of Internet-based content
and are not vague terms. See K.G. v. N.J. State Parole Bd., 458 N.J. Super. 1
(App. Div. 2019).
3
  On its own motion, the court ordered R.K.'s two separate appeals consolidated
for all purposes as they share common facts and issues.



                                                                         A-2022-18T2
                                       2
                                        I.

        We begin with a discussion of the facts and procedural history pertinent

to this appeal.

        R.K.'s Previous Convictions4

        In October 1999, R.K. pled guilty to fourth-degree lewdness and third-

degree endangering the welfare of a child, both in violation of N.J.S.A. 2C:14-

4(a).    About four months earlier, R.K., twenty-six years old at the time,

approached two fourteen-year-old girls, asked them for sex, and exposed his

penis. At his sentencing in June 2000, he was given a time-served sentence,

three years' probation, and placed on Community Supervision for Life (CSL).

His sentence also banned him from contacting minors.          N.J.A.C. 10A:71-

6.11(c).

        In February 2004, R.K. was re-sentenced to four years in prison for

violating probation. After a second parole violation in 2005, he was sentenced

to four years at the Adult Diagnostic and Treatment Center.




4
  The record details R.K.'s convictions for other offenses not relevant to this
appeal. Thus, we do not discuss them.
                                                                        A-2022-18T2
                                        3
       In 2007, the Board added a new CSL special condition to R.K.'s parole,

as it did with all other individuals serving a CSL sentence. Signing the Board's

acknowledgement form, R.K. understood he was now prohibited from using

social media on the Internet without the express authorization of the District

Parole Supervisor.5 As we detail later, this prohibition was codified in N.J.A.C.

10A:71-6.11(b)(23) ("the social networking ban").

       On May 12, 2011, R.K. was notified he was also "prohibited from

accessing [on the Internet] any sexually-oriented websites, material, information

or data." This new special condition recited: "Sexually oriented materials means

any picture, photograph, negative, film, movie, videotape, DVD, CD, CD-ROM,

streaming video, computer generated or virtual image or other representation,




5
    R.K. acknowledged:

             I shall refrain from using any computer and/or device
             to create any social networking profile or to access any
             social networking service or chat room (including but
             not limited to MySpace, Facebook, Match.com, Yahoo
             360) in my own name or any other name for any reason
             unless, expressly authorized by the District Parole
             Supervisor.




                                                                         A-2022-18T2
                                        4
publication, sound recording or live performance, that contains a description or

depiction of actual or simulated acts such as, but not limited to, sexual

intercourse, oral sex, anal sex, masturbation, bestiality, sadism or masochism."

The condition was instituted due to R.K.'s polygraph examination a month

earlier when he "admitted to using his cell phone and public computers to search

[Craigslist.org (Craigslist)]6 and solicit prostitutes." According to the Board,

"[i]mposition of this condition . . . [was to] strengthen relapse prevention/safety

plan and prevent [R.K.] from deleting/modifying any Internet history."

      R.K.'s Violation of the Social Networking Ban

      On April 12, 2012, R.K.'s parole officer made an unscheduled inspection

at R.K.'s job and examined the Internet history and personal messages on R.K.'s

cell phone. The inspection revealed R.K. had accessed, what the parole officer's

report termed, a "dating site" by visiting Craigslist and had "responded to several

personal/dating ads on that website." Additionally, the report noted R.K. had



6
   Craigslist.org is a website which provides a forum for posting classified ads
in areas such as "for sale", "housing", "jobs", and "discussion forums" a cross at
least 71 countries and in all 50 U.S. states.                        CRAIGSLIST,
https://www.craigslist.org/about/sites (last visited Mar. 24, 2020). In 2009,
Wired Magazine reported Craigslist had "47 million unique users every month
in the US alone. . . ." Why Craigslist Is Such a Mess, WIRED, August 24, 2009
(https://www.wired.com/2009/08/ff-craigslist/).
                                                                           A-2022-18T2
                                        5
directly messaged four women who had posted personal ads on the website.

Several screenshots were taken by the parole officer documenting the five ads

visited by R.K. and two email direct message conversations. The ads were

posted by adult women looking for varying forms of relationships and having

"fun" together, without any direct suggestion of sex. Three even mentioned a

desire to marry or find a husband. The direct message conversations suggested

mutual picture exchanges between R.K. and the women to verify the legitimacy

of the posts.

      Thereafter, R.K. was charged with "knowingly violat[ing] his [CSL]

sentence by using his [cellphone] to create a social networking profile and/or to

access any social networking service, site or chat room" in violation of N.J.S.A.

2C:43-6.4(d), a fourth-degree crime. He pled guilty on September 14, 2012, and

four months later, he was sentenced to 364 days in county jail.

      R.K.'s Motion to Correct Sentences

      Almost six years after his conviction for violating the social networking

ban, R.K. filed two separate motions to correct sentences not authorized by law.

R.K. argued both the social networking restriction added to his June 2000

sentence related to his guilty plea in October 1999 and his 2012 CSL violation

of those restrictions for accessing the Craigslist website, violated his rights

                                                                         A-2022-18T2
                                       6
under the First Amendment of the United States Constitution and Article I,

Paragraphs 6 and 18 of the New Jersey Constitution because the restrictions are

overbroad, vague, and criminalize his protected free speech. In the alternative,

R.K. argued the restrictions are unconstitutional as applied to him. The State

opposed the motion.

      On December 13, 2018, the trial court entered an order, together with a

fourteen-page written decision, denying R.K.'s motions. Citing J.B. v. N.J. State

Parole Bd., 433 N.J. Super. 327, 342, 344 (App. Div.), certif. denied, B.M. v.

N.J. State Parole Bd., 217 N.J. 296 (2014) ("J.B. I"), the court determined the

social networking ban had already been ruled facially constitutional because the

Board "balance[d] the important safety interests at stake with the offenders'

interests in free expression and association."

      The trial court rejected R.K.'s reliance on Packingham v. North Carolina,

582 U.S. ___, 137 S. Ct. 1730 (2017), which found a North Carolina statute

making it a criminal offense for convicted sex offenders to access social media

unconstitutional because it violated their first amendment rights. The court

reasoned the social networking ban on R.K. involved a supervised release parole

condition imposed through a regulation as opposed to the criminal statute

restrictions struck down in Packingham, 137 S. Ct. at 1731. See also State v.

                                                                         A-2022-18T2
                                        7
Hester, 233 N.J., 381, 388 (2018); J.I. v. N.J. State Parole Bd., 228 N.J. 204,

216, 226 n.6 (2017).

      In finding the social networking ban constitutional as applied to R.K., the

trial court stated he was never "prevented from or penalized for accessing

general websites such as Amazon.com or WebMD.com" as he argued, nor was

he subject to the complete Internet ban struck down in J.I., 228 N.J. at 210. The

court relied on the combined holdings in State v. Perez, 220 N.J. 423, 437

(2015), Hester, 233 N.J. at 387, and J.B. v. N.J. State Parole Bd., 229 N.J. 21,

41 (2017) ("J.B. II"), to maintain that individuals on CSL may have their

constitutional freedoms limited, since they are "supervised as if on parole," with

"conditions appropriate to protect the public and foster rehabilitation." While

acknowledging under J.I. a full Internet ban is unlawful, the court found a social

networking restriction lawful. 228 N.J. at 210.

      Finally, the trial court found R.K.'s conviction for violating his CSL in

2012 "fully justified by a particular term of [R.K.'s] CSL separate and apart from

the [social networking ban]." The court determined the CSL's sexually-oriented

material ban was explicitly justified and applied solely to R.K., not for his

underlying crime but for his "past history of soliciting prostitutes online and

otherwise continuing to respond to personal advertisements."

                                                                          A-2022-18T2
                                        8
      The court held all the imposed bans were properly executed with sufficient

notification to R.K., and it was his continued access of dating websites and

responses to personal ads that led to a legal parole violation conviction. In sum,

the court found the social networking ban facially constitutional and

constitutional as applied to R.K, thus making legal his sentences placing him on

CSL in June 2000 and for his 2012 CSL violation.

                                       II.

                                       A.

      Before us, R.K. challenges the constitutionality of the CSL's social

networking ban terms for being overbroad, vague and unconstitutional as

applied to him. Relying on Packingham, 137 S. Ct. at 1736, he asserts the ban

must be "narrowly tailored to serve a significant government interest, that is, it

must not burden substantially more speech than is necessary to further the

government's legitimate interests." Because the ban uniformly applies to all

individuals subject to CSL sentences, R.K. contends there is no prior appropriate

consideration of a sex offender's individual offense or rehabilitative needs as

prescribed by J.I. R.K. argues access to social networking based upon the

approval of the District Parole Supervisor makes the statute overbroad and

unconstitutional because "the exercise of constitutionally protected conduct

                                                                          A-2022-18T2
                                        9
depends on . . . [the supervisor's] own subjective views as to the propriety of the

conduct." State v. Lashinsky, 81 N.J. 1, 16 (1979). Finally, he asserts the social

networking ban's language is unconstitutionally vague because the prohibited

conduct is not precisely defined as required in In re Hinds, 90 N.J. 604, 617

(1982) (quoting Cramp v. Bd. of Pub. Instruction, 368 U.S. 278, 286 (1961) ("To

avoid the potential chilling effect on free speech rights, the regulation must be

in 'terms susceptible of objective measurement.'")).

      Alternatively, R.K. submits even if the ban is facially constitutional, it is

unconstitutional as applied to him.      Citing Packingham, J.I., and K.G., he

contends his CSL terms, including the general provision banning access to social

networks, is not tailored to him because the Board failed to consider his: (1)

underlying offense; (2) prior criminal history; (3) use of the Internet in

facilitating offenses; (4) rehabilitative needs; and (5) threat to public safety.

K.G., 458 N.J. Super. at 35. R.K. asserts the underlying offenses for his CSL

sentence––lewdness and endangering the welfare of a minor––were not

facilitated by the Internet, nor were any of his other convictions. Additionally,

he claims, under N.J.A.C. 10A:71-6.11(c), he is already prevented from

contacting minors online, so the social networking ban is overly restrictive and

unnecessary.

                                                                           A-2022-18T2
                                       10
      Arguing the social networking ban is facially unconstitutional or has been

unconstitutionality applied to him, R.K. maintains his sentences were illegal and

should be vacated, or at the least, he requests permission to withdraw his guilty

pleas to correct a manifest injustice.

                                         B.

      The State contends the social networking ban is constitutionally sound

under Packingham, which does not apply to R.K.'s sentences because they were

conditions for a supervised-release sentence, and the social networking ban has

an escape valve through which the District Parole Supervisor's approval

authority allows for a more measured approach that does not amount to a

complete ban. The State relies on three cases holding that Packingham is limited

to supervised-release sentences: United States v. Rock, 863 F.3d 827, 831 (D.C.




                                                                         A-2022-18T2
                                         11
Cir. 2017), United States v. Halverson, 897 F.3d 645 (5th Cir. 2018), and People

v. Morger, 2018 IL App (4th) 170285 ("Morger I").7

      The State argues under our decision in J.B. I, the social networking ban is

constitutional on its face and any lingering constitutional disputes are limited to

as-applied challenges. Additionally, the State argues R.K. "did not exhaust [the]

'procedural avenue' of seeking permission from his parole officer for access to

a particular website; . . . [then] if denied, bring an 'as[-]applied' constitutional

challenge as set forth in [J.B. I]." As to the latter assertion, the State contends

"Internet restrictions" are not unconstitutional or unlawful as applied to R.K.

because they were justified by his admitted history of using Craigslist "to solicit

prostitutes and respond[] to personal advertisements on a dating website – both

of which were forbidden."




7
   After the initial briefs were filed, the Illinois Supreme Court, applying the
"tenets of Packingham" in People v. Morger, 2019 IL 123643 ("Morger II"),
affirmed in part and reversed in part Morger I. The Court concluded that
banning probationers, including the defendant, from accessing social media after
being convicted of aggravated criminal sexual abuse and criminal sexual abuse,
was overbroad and facially unconstitutional because the ban was absolute by
including those who never used the Internet and social media to commit their
offenses. Id. at ¶ 58. In accordance with Rule 2:6-11(d), R.K. brought Morger
II to our attention.
                                                                            A-2022-18T2
                                        12
      The State continues, asserting that J.I.'s complete ban on Internet access

is distinguishable from R.K.'s situation. First, J.I. addressed a condition which

applied to an individual offender's CSL sentence not to all individuals on CSL.

Second, the ban in J.I. was a total ban on Internet access, which is not the case

here. Third, the State argues the social networking restrictions are also justified

by the explicit reason given for R.K.'s specific ban on sexually oriented material,

considering R.K.'s admission to illegal behavior and high-risk activities such as

using Craigslist to search and solicit prostitutes. Thus, the social networking

ban is warranted and is not arbitrary, unreasonable, or more restrictive than

necessary as enforced against R.K.

                                       III.

      Before addressing the constitutionality of the social networking ban, we

must briefly review the principles governing a motion to correct an illegal

sentence, the Board's overall goal of CSL parole supervision, and the methods

the Board used to impose Internet restrictions on R.K.

                                        A.

      An illegal sentence is one that is contrary to the Code of Criminal Justice

or constitutional principles. State v. Acevedo, 205 N.J. 40, 45 (2011); State v.

Veney, 327 N.J. Super. 458, 462 (App. Div. 2000) (citing State v. Flores, 228

                                                                           A-2022-18T2
                                       13
N.J. Super. 586, 591-92 (App. Div. 1988)). An illegal sentence may be corrected

at any time so long as the sentence has not been completely served. State v.

Schubert, 212 N.J. 295, 309 (2012). Because a trial court's determination of

whether a sentence is constitutional is a legal question, our review is de novo.

State v. Drake, 444 N.J. Super. 265, 271 (App. Div. 2016).

                                       B.

      CSL is a "component" of Megan's Law, which "has its statutory source in

N.J.S.A. 2C:43-6.4, the Violent Predator Incapacitation Act." Schubert, 212
N.J. at 305. For specific offenses, N.J.S.A. 2C:43-6.4(a) mandates a trial court

impose CSL, in addition to the sentence required under the Code of Criminal

Justice, in order "to protect the public from recidivism by sexual offenders."

State v. Perez, 220 N.J. 423, 437 (2015); see also J.I. 228 N.J. at 221. The Board

has broad authority to impose conditions, so long as the conditions are "deemed

reasonable in order to reduce the likelihood of recurrence of criminal or

delinquent behavior." N.J.S.A. 30:4-123.59(b)(1). Sex offenders "subject to

CSL are supervised by the . . . Board and face a variety of conditions beyond

those imposed on non-sex-offender parolees." Perez, 220 N.J. at 437 (citing

N.J.A.C. 10A:71-6.11).



                                                                          A-2022-18T2
                                       14
                                       C.

      In 2010, the Board enacted the social networking ban, a regulation which

provides all sexual offenders on CSL shall:


            Refrain from using any computer and/or device to
            create any social networking profile or to access any
            social networking service or chat room in the offender's
            name or any other name for any reason unless expressly
            authorized by the District Parole Supervisor.

            [N.J.A.C. 10A:71-6.11(b)(23).]


      After this provision, in several sub-points, the regulation delineates what

constitutes "social networking service" or "chat room":


            iv. "Social networking service," as used in this
            paragraph, includes any Internet website or application,
            chat room, or peer-to-peer network, that:

            (1) Contains profile pages of the members of the social
            networking service that include the names or
            nicknames of such members, photographs placed on the
            profile pages by such members, or any other personal
            or personally identifying information about such
            members and links to other profile pages on social
            networking service of friends or associates of such
            members that can be accessed by other members of or
            visitors to the social networking service;

            (2) Provides members of or visitors to such social
            networking service the ability to leave messages or


                                                                         A-2022-18T2
                                      15
            comments on the profile page that are visible to all or
            some visitors to the profile page;

            (3) Provides members of or visitors to the social
            networking service the ability to engage in direct or real
            time communication with other users, such as a chat
            room or instant messenger; or

            (4) Provides a form of electronic mail for members or
            visitors to the social networking service. For the
            purpose of this definition, social networking service
            does not include the use of e-mail exclusively for
            person to person communication.

            [N.J.A.C. 10A:71-6.11(b)(23)(iv)(1)-(4).]

      A person who violates these CSL conditions is subject to the same

regulations for which the Board supervises all parolees. N.J.A.C. 10A:71 -

6.11(b).

                                       IV.

                                        A.

      The first step of a facial challenge to a law on the basis of overbreadth and

vagueness is determining whether the enactment reaches a substantial amount

of constitutionally protected conduct. Town Tobacconist v. Kimmelman, 94
N.J. 85, 98 (1983) (quoting Vill. of Hoffman Ests. v. Flipside, Hoffman Ests.,

Inc., 455 U.S. 489, 494-95 (1982)). The challenge fails if the law does not. Ibid.

"The concept of overbreadth . . . rests on principles of substantive due process

                                                                           A-2022-18T2
                                       16
which forbid the prohibition of certain individual [constitutional] freedoms."

Lashinsky, 81 N.J. at 16 (quoting Landry v. Daley, 280 F. Supp. 938, 951-52

(N.D. Ill. 1968)). The issue "'is not whether the law's meaning is sufficiently

clear, but whether the reach of the law extends too far. The evil of an overbroad

law is that in proscribing constitutionally protected activity, it may reach farther

than is permitted or necessary to fulfill the state's interests.'" State v. Wright,

235 N.J. Super. 97, 103 (App. Div. 1989) (quoting Town Tobacconist, 94 N.J.

at 125 n.21). Yet, "whenever possible, [courts] should avoid interpreting a

legislative enactment in a way that would render it unconstitutional." State v.

Fortin, 198 N.J. 619, 630 (2009).

      To determine whether a law is void for vagueness, one must decide "if it

is so vague that persons of common intelligence must necessarily guess at its

meaning and differ as to its application." State, Twp. of Pennsauken v. Schad,

160 N.J. 156, 181 (1999) (quotations omitted). However, "[t]he vagueness

doctrine requires that laws that impose criminal penalties or impede First

Amendment interests be strictly scrutinized." Id. at 182. This includes an

assessment of CSL special conditions. Pazden v. N.J. State Parole Bd., 374 N.J.

Super. 356, 370 (App. Div. 2005). But a regulation may use "broad terms,

provided it is controlled by a sufficient basic norm or standard. It need not be

                                                                            A-2022-18T2
                                        17
minutely detailed to cover every possible situation." Karins v. City of Atl. City,

152 N.J. 532, 542 (1998) (citations omitted). "The vagueness doctrine requires

that laws that impose criminal penalties or impede First Amendment interests

be strictly scrutinized." Ibid. (citations omitted).

                                        B.

      Addressing R.K.'s vagueness argument first, this court recently concluded

the definition of "social networking service" provided in N.J.A.C. 10A:71-

6.11(b)(23)(iv) to be detailed enough to avoid the void-for-vagueness standard.

K.G., 458 N.J. Super. at 43 (finding the term was "controlled by a sufficient

basic norm or standard").        Thus, the argument that the regulation is

unconstitutionally vague on its face is without merit.

      As for R.K.'s argument that the social networking ban is unconstitutional

as overbroad, it requires a more robust analysis. We start with a review of pre-

Packingham decisions by this court, then Packingham, followed by

Packingham's application in several other jurisdictions and its brief discussion

in our courts.

      Pre-Packingham

      Prior to Packingham, this court in J.B. I rejected four convicted sex

offenders' challenges that the social media ban imposed on their supervised-

                                                                          A-2022-18T2
                                       18
release CSL sentences was facially unconstitutional under the First Amendment.
433 N.J. Super. at 330. Citing decisions in other jurisdictions, including United

States v. Love, 593 F.3d 1, 11-13 (D.C. Cir. 2010) and United States v. Crandon,

173 F.3d 122 (3d Cir. 1999), we determined the ban was "legitimately aimed at

restricting such offenders from participating in unwholesome interactive

discussions on the Internet with children or strangers who might fall prey to their

potential recidivist behavior . . ." and not to "bar appellants from having Internet

access to news, entertainment, and commercial transactions." J.B. I, 433 N.J.

Super. at 341-42. Recognizing that even though some websites had uses other

than "interactive communications with third parties," we concluded the Board

"reasonably attempted to draw the line of permitted access in a fair manner that

balances the important public safety interests at stake with the offenders'

interests in free expression and association." Ibid. Guided by the principle that

facial challenges are used "sparingly and only as last resort[,]" this court

suggested it was more sensible to "decline to strike down a law on its face, and

instead reserve claims of unconstitutionality for future as-applied litigation." Id.

at 345-46.

      Some three years after J.B. I, and three months before Packingham, our

Supreme Court decided J.I., which reversed the decisions of a District Parole

                                                                            A-2022-18T2
                                        19
Supervisor and the Board's employment of the social networking ban in denying

the defendant the right to possess any Internet-capable device after he had

violated a ban on Internet access except for employment purposes. J.I., 288 N.J.

at 210. The Court stated:

             Conditions imposed on CSL offenders—like those
             imposed on regular parolees—are intended to promote
             public safety, reduce recidivism, and foster the
             offender's reintegration into society. Arbitrarily
             imposed Internet restrictions that are not tethered to
             those objectives are inconsistent with the
             administrative regime governing CSL offenders. We
             agree with the position taken by federal courts that
             Internet conditions attached to the supervised release of
             sex offenders should not be more restrictive than
             necessary.

             The sheer breadth of the initial near-total Internet ban .
             . . cannot be easily justified, particularly given the
             availability of less restrictive options . . . . The
             complete denial of access to the Internet implicates a
             liberty interest, which in turn triggers due process
             concerns.

             [Id. at 211.]

      It appears the Court distinguished our ruling in J.B. I, by noting that there,

the Board restricted "particular websites or social networks," but in J.I. the

restriction was a "total ban on Internet access . . . ." Id. at 217. In support of its

decision, the Court acknowledged the growing use of the internet as a "basic


                                                                              A-2022-18T2
                                         20
need and one of the most meaningful ways to participate in the essentials of

everyday life." Id. at 220. The Court stated sex offenders on parole "face

substantial restrictions not faced by the average citizen" but, "conditions

restricting the activities of a CSL offender, including restrictions on Internet

access, must bear a reasonable relationship to reducing the likelihood of

recidivism and fostering public protection and rehabilitation." Id. at 221.

      Packingham

      In Packingham, the defendant sex offender in North Carolina was subject

to a state statute making it a felony "'to access a commercial social networking

Web site where the sex offender knows that the site permits minor children to

become members or to create or maintain personal Web pages.'" 137 S. Ct. at

1730 (citing N. C. GEN. STAT . ANN. §§14-202.5(a), (e) (2015)). Eight years after

his conviction, an investigation led to the defendant's indictment for using

Facebook in violation of the statute.8 Id. at 1734. His motion to dismiss the

indictment on the grounds that the law violated the First Amendment was denied

by the trial court and he was subsequently convicted. Ibid. The United States



8
  Defendant using an alias, praised God on a Facebook post for the dismissal of
a traffic ticket against him. Packingham, 137 S. Ct. at 1731-32.


                                                                         A-2022-18T2
                                      21
Supreme Court granted certiorari after the Court of Appeals of North Carolina

affirmed the conviction "concluding the law is 'constitutional in all respects.'"
Id. at 1735 (citing State v. Packingham, 777 S.E.2d 738, 741 (N.C. 2015)).

      In a unanimous opinion, the Supreme Court reversed the North Carolina

high court, concluding the law unconstitutional under the First Amendment.

Justice Kennedy, writing for the Court, recognized that unfortunately modern

technology, such as the Internet and social networking, has followed the

trajectory of other advancements, such as the railroad and telephone, by being

exploited for criminal purposes. Id. at 1736. The Court was clear in noting

child sexual abuse is a repugnant and serious crime for which our legislatures

have the right to pass laws to protect children as well as others from being

victimized. Id. at 1732 (citing Ashcroft v. Free Speech Coal., 535 U.S. 234, 244

(2002)). "But the assertion of a valid governmental interest 'cannot, in every

context, be insulated from all constitutional protections.'" Ibid.   (quoting

Stanley v. Georgia, 394 U.S. 557, 563 (1969)).

      Pointing out social networking on the Internet acted as a democratic forum

for communication and expression, the Court assumed the statute was content

neutral and applied intermediate scrutiny looking for the law to be "narrowly

tailored to serve a significant governmental interest . . . ." and "not burden

                                                                          A-2022-18T2
                                      22
substantially more speech than necessary to further the government's legitimate

interests." Id. at 1732 (quoting McCullen v. Coakley, 573 U.S. 464, 466 (2014))

(internal citations omitted) (quoting Reno v. American Civil Liberties Union,

521 U.S. 844, 868 (1997)).9    In analyzing the North Carolina statute's social

media prohibition, the Supreme Court held:


            to foreclose access to social media altogether is to
            prevent the user from engaging in the legitimate
            exercise of First Amendment rights. It is unsettling to
            suggest that only a limited set of websites can be used
            even by persons who have completed their sentences.
            Even convicted criminals—and in some instances
            especially convicted criminals—might receive
            legitimate benefits from these means for access to the
            world of ideas, in particular if they seek to reform and
            to pursue lawful and rewarding lives.

            [Id. at 1737.]




9
  Commenting on the opinion, a prominent treatise on U.S. Constitutional law
updated its section on the 'regulation of speech by context' to include, "[t]he
internet and access to social media have also been recognized as public forums
where First Amendment protection applies." 2 William J. Rich, MODERN
CONSTITUTIONAL LAW 274 (West, 3rd ed. 2011 & Supp. 2019-2020) (citing
Packingham, 137 S. Ct. at 1731).



                                                                       A-2022-18T2
                                      23
      The Court in Packingham held the North Carolina ban was too broad and

could encompass access "not only to commonplace social media websites but

also to websites as varied as Amazon.com, Washingtonpost.com, and

WebMD.com." Id. at 1736. Relying on Ashcroft, 535 U.S. at 255, the Court

concluded it was well established that suppression of lawful speech in order to

suppress unlawful speech was not lawful. Id. at 1738. Yet, it specifically left

open the "enact[ment] [of] more specific laws than the [North Carolina ban]."

In dicta, Justice Kennedy suggested the State can enact laws prohibiting conduct

which often "presages a sexual crime, like contacting a minor or using a website

to gather information about a minor." Id. at 1732. In his concurring opinion,

Justice Alito remarked that the plain reading of the statute, creates a "fatal

problem[,] . . . [because] its wide sweep precludes access to a large number of

websites that are most unlikely to facilitate the commission of a sex crime

against a child." Packingham, 137 S. Ct. at 1741 (Alito, J., concurring).

      Post-Packingham

      The Second and Third Circuits of the United States Court of Appeals

subsequently applied Packingham to strike down Internet restrictions for

supervised release parolees. R.K. cites these rulings in support of his position.



                                                                            A-2022-18T2
                                      24
      In United States v. Holena, 906 F.3d 288, 290 (3d Cir. 2018), the

defendant was convicted of the federal crime of using the Internet to try to entice

a child into having sex and was banned from using the Internet. The Third

Circuit held "[a] complete ban on computer and internet use will rarely be

sufficiently tailored." Id. at 290 (citing United States v. Albertson, 645 F.3d
191, 197 (3d Cir. 2011)). The conditions of supervised release banning total

Internet access by sex offenders generally, not specifically restricting social

networking site access, were determined to have the same 'fatal flaw' as the

North Carolina criminal statute in Packingham because of the vast number of

Internet websites bearing no connection with the underlying crimes committed

by the sex offenders. Id. at 295. The court held supervised release "restrictions

on [the defendant's] speech are not making the public safer." Id. at 294.

      In United States v. Eaglin, 913 F.3d 88, 91 (2d Cir. 2019), the defendant

was convicted under a New Hampshire law for having sexual relationships with

two thirteen-year-old girls when he was twenty-one and twenty-two years old,

and was banned from using the Internet as part of his supervised release. The

Fourth Circuit held prohibiting the defendant from going on websites violated

his free speech rights "to email, blog, and discuss the issues of the day on the

Internet while he is on supervised release." Id. at 96.

                                                                            A-2022-18T2
                                       25
      R.K. also cites to other jurisdictions which have similarly applied

Packingham to vacate supervised released conditions banning the total use of

the Internet. See Manning v. Powers, 281 F. Supp. 3d 953 (C.D. Cal. 2017)

(holding a social media ban as a condition for the parolee was a "sweeping

prohibition" which violated the parolee's right to freedom of speech); United

States v. Maxson, 281 F. Supp. 3d 594 (D. Md. 2017) (finding a condition that

requires a probation officer's approval for a parolee to access the internet does

not negate the overbroad nature of the restriction as the ban was not tailore d to

the defendant's criminal conduct); Mutter v. Ross, 811 S.E.2d 866 (W. Va. 2018)

(holding that a supervised-release condition prohibiting internet access violated

the First Amendment when the parolee did not use the internet to perpetrate the

underlying sex offense); Jennings v. Commonwealth, No. 2018-CA-000061-

MR, 2019 Ky. App. LEXIS 64 (Ky. Ct. App. Apr. 12, 2019) (explaining the

probation condition banning total access to the internet was overly broad and

unconstitutionally vague for a defendant who could successfully rehabilitate




                                                                          A-2022-18T2
                                       26
without an internet ban);10 and State v. Cutshall, 906 N.W.2d 205 (Iowa Ct. App.

2017) (discussing the unreasonableness of the internet restriction given the

defendant did not use the Internet in the underlying offense).

      To the contrary, the State argues we should rely on rulings by the D.C.

and Fifth Circuits concluding Packingham is inapplicable to supervised-release

conditions such as R.K.'s situation.

      In United States v. Rock, 863 F.3d 827, 831 (D.C. Cir. 2017), a supervised

release condition prohibited the defendant from possessing or using a computer

or having access to any online service without approval of the probation office

following his guilty plea for distribution of child pornography through the

Internet. The defendant installed digital cameras in an eleven-year-old girl's

room and shared still photographs taken from those cameras in an online chat



10
   Based on Kentucky Court Rule 76.30(2)(d) no decision is final when it is
pending review. Decisions by the Kentucky Appellate Division which are
designated to be published remain unpublished in this status until a final
decision is rendered. The Kentucky Supreme Court has granted a motion for
discretionary review of Jennings. Commonwealth v. Jennings, No. 2019-SC-
000248-D, 2019 Ky. LEXIS 417 (Oct. 24, 2019) ("Jennings II"). Thus, Jennings
is not a final decision because of this review. Under Kentucky Court Rule
76.28(4)(c), parties and judges can cite these decisions "for consideration . . . if
there is no published authority that would adequately address the issue before
the Court."


                                                                            A-2022-18T2
                                        27
room and solicited an online streamed rape of a twelve-year-old girl. Id. at 829.

Defendant's ban was applied solely to him and not a ban on all sex offenders.
Ibid. The D.C. Circuit upheld the condition because it was "imposed as part of

his supervised-release sentence, and [was] not a post-custodial restriction of the

sort imposed on Packingham." Ibid. (citing Packingham, 137 S. Ct. at 1734,

1736).

      In United States v. Halverson, 897 F.3d 645, 649 (5th Cir. 2018), after the

defendant pled guilty to possession of child pornography, citing Packingham, he

challenged the lifetime supervised release condition banning him from

subscribing to any computer online service or accessing the Internet unless first

approved in writing by his probation officer.       The court distinguished the

defendant's situation from Packingham, by holding Packingham "does not apply

to a supervised-release condition, because such a condition 'is not a post-

custodial restriction of the sort imposed on Packingham.'" Id. at 658 (quoting

Rock, 863 F.3d at 831). As in Rock, the defendant committed his crime using

a computer with Internet access. 863 F.3d at 829.

                                       C.

      We agree with the State that the situation in Packingham involving a

criminal statute's ban on sex offenders' blanket use of the Internet differs from

                                                                          A-2022-18T2
                                       28
the supervised released social networking restriction imposed here – first by the

Board and later codified in regulation as the social networking ban. In fact, we

recently acknowledged this in K.G., a consolidated opinion involving four

convicted sex offenders challenging supervised release condition sentences

restricting their Internet use, noting: "Although Packingham is not on point

because that case dealt with a criminal statute affecting registered sex offenders

who were not on parole, the [United States Supreme] Court recognized

significant First Amendment interests in access to social-networking websites."
458 N.J. Super. at 36 n.13. However, we now conclude the logic expressed by

the Supreme Court in Packingham applies to the social networking ban

automatically imposed on new CSL sentences and as a CSL condition of R.K.'s

supervised release, making illegal the sentences imposed on R.K. for violating

the CSL conditions.

      As the Second and Third Circuits persuasively held in Holena and Eaglin,

respectively, we envision the same constitutional flaw on an outright Internet

ban whether it is imposed by a criminal statute as in Packingham or by a

supervised release condition imposed by the Board's regulation as is the case

here. In doing so, we do not find persuasive, as the State argues, the positions

articulated by the D.C. and Fifth Circuits, in Rock and Halverson, respectively,

                                                                          A-2022-18T2
                                       29
which limited Packingham only to situations where a criminal statute has

restricted a parolee's Internet use. From our perspective, the restriction on R.K.'s

free speech rights under our federal and state constitutions is the same regardless

of the source of governmental restraint – statutory or regulatory supervised

release condition – as other jurisdictions have recognized in Manning (C.D.

Cal.), Morger II (Il. S. Ct.), Maxson (D. Md.), Mutter (W.Va.), Jennings (Ky.

Ct. App.), and Cutshall (Iowa) following Packingham's pronouncement. The

bottom line is that R.K.'s violations of an unconstitutional CSL condition have

resulted in criminal convictions and sanctions, such as jail time, despite the fact

a criminal statute did not restrict his use of social media through the Internet.

        Furthermore, as Morger II maintained, the Packingham Court had no

reason to address the issue of parolees facing an Internet ban under a supervised

release program since it was not the situation before the Court. 2019 IL 123643,

¶52. Thus, the Morger II Court reasoned:

              Federal courts limiting the reach of Packingham have
              focused on the second sentence of this paragraph—
              particularly the phrase, "even by persons who have
              completed their sentences" [11]—to find that the
              principles of Packingham do not apply to those still
              serving their sentences—a group the Packingham Court


11
     Packingham, 137 S. Ct. at 1737.
                                                                            A-2022-18T2
                                        30
            had no reason to address. Those courts ignore the last
            sentence—italicized supra—which refers to the
            reformative and rehabilitative aspects of access to
            social media.

            However, those who are still serving their sentences are
            also "convicted criminals" who "might receive
            legitimate benefits" from social media as "they seek to
            reform and to pursue lawful and rewarding lives."
            [Packingham, 137 S. Ct. at 1737]. One has to ask how
            "reform" differs from "rehabilitation" and, if there is no
            difference, why foreclosure of access to social media
            inhibited a sex offender's "reform" and was
            unconstitutional, in Packingham, but [730 ILL. COMP.
            STAT. ANN. 5/5-6-3 (2018)] (a)(8.9)'s total ban on
            access for all sex offenders on probation furthers the
            goal of "rehabilitation," without "tailoring" as to
            substance or circumstance.

            [Morger II, 2019 IL 123643, ¶¶ 52-53 (emphasis in
            original).]

      Accordingly, we join in this reasoning to conclude Packingham is

applicable to the Board's social networking ban – N.J.A.C. 10A:71-6.11(b)23,

making the ban unconstitutionally overbroad because it completely denies

access to R.K.'s ability to express himself in the protected forum of public debate

through social networking.




                                                                           A-2022-18T2
                                       31
      In reaching this conclusion, we reject the Board's position that

Packingham should not be applied retroactively to R.K.'s sentences. 12 Though

neither the United States Supreme Court, nor any other court that we are aware

of, has addressed the retroactivity of Packingham, we agree with R.K. that based

on Montgomery v. Louisiana, 577 U.S. __, 136 S. Ct. 718 (2016), Packingham

applies retroactively. The Montgomery Court held "when a new substantive rule

of constitutional law controls the outcome of a case, the Constitution requires

state collateral review courts to give retroactive effect to that rule." 136 S. Ct.

at 729. The social networking bans imposed on R.K. are substantive because

they infringe upon his constitutional right to free speech. See Id. at 729-30

(holding "[s]ubstantive rules . . . set forth categorical constitutional guarantees

that place certain criminal laws and punishments altogether beyond the State’s

power to impose").

                                        D.

      The State defends the social networking ban by pointing to its "escape

valve" provision, which allows the District Parole Supervisor to lift the ban




12
   The issue of retroactivity was raised sua sponte by this court, and the parties
submitted post-argument supplemental briefs on the question.
                                                                           A-2022-18T2
                                       32
when there is a legitimate reason for doing so. In our view, giving this authority

to the supervisor is not sufficient to save the ban from constitutional fatality.

      A statute is unconstitutional if it gives a public official such broad powers

"that the exercise of constitutionally protected conduct depends on [the

official's] own subjective views as to the propriety of the conduct[.]"

Lashinsky, 81 N.J. at 16 (1979) (citation omitted). Likewise, "with laws that

carry penal enforcement" such as a violation of a special parole condition,

"enforcement should not be left open to broad interpretation nor to the personal

view of any particular parole officer." Pazden, 374 N.J. Super. at 370. See also

State v. Jamgochian, 196 N.J. 222, 246 (2008) (holding a parolee's use of the

Internet should not be based on "more than the caprice of a parole officer") .

Even though parolees don't enjoy the "full panoply of due process rights," we

still "think it plain that a special condition of parole that cannot pass

constitutional muster in the same strict sense that we demand of other statutes

with penal consequences must fail." Pazden, 374 N.J. Super. at 370. Here, the

parole officer should not be given the authority to make the ban constitutional

when we have determined it is unconstitutional.

      Prior to Packingham, when we decided in J.B. I the social networking ban

was constitutional on its face, we deemed it appropriate for the Board and

                                                                            A-2022-18T2
                                       33
individual parole officers to apply the escape valve provision to consider

parolees' requests to access a particular social media website. 433 N.J. Super.

at 344. We stressed that "in the abstract" they would not "respond to such

requests rigidly or unfairly, or that it will ignore an offender's individual

circumstances." Ibid. Hence, "this procedural avenue should be exhausted first,

subject to the right of an offender to bring a future as-applied constitutional

challenge if necessary." Ibid. However, in light of Packingham and its progeny

noted above, we are now constrained to conclude the social networking ban is

unconstitutional on its face. Consequently, the escape valve provision afforded

to the Board and parole officers under the social networking ban does not relieve

the ban of its unconstitutionality. Neither the Board nor its parole officers

should be the gatekeeper to determine whether a person's, even a parolee's,

constitutional free speech rights via access to social media should be unlocked.

                                       V.

      Given our conclusion        the CSL social       media ban is facially

unconstitutional, we are not required to address R.K.'s contention that the ban is

unconstitutional as applied to him. Nevertheless, it is important to stress that

based upon our rulings in J.I., 228 N.J. at 204 and K.G. 458 N.J. Super. at 35,



                                                                          A-2022-18T2
                                       34
we conclude the social media ban is unconstitutional as applied to R.K.'s

sentences.

      Both J.I. and K.G. held Internet bans are appropriate parole restrictions on

sex offenders where they are specifically tailored to address the goal of

protecting society, reducing recidivism, and rehabilitating defendant parolees.

J.I. 228 N.J. at 210; K.G. 458 N.J. Super. at 13-14. Neither decision, however,

addressed whether the statute or regulations upon which the bans were imposed

were facially constitutional.

      In J.I., the District Parole Supervisor imposed a complete ban on Internet

access except for employment purposes on the parolee, a sex offender who

sexually molested his three daughters between the ages of six to fourteen,

because he previously violated his CSL by accessing pornography sites and

possessing pornography. 288 N.J. at 210. The complete ban was imposed in

accordance with N.J.S.A. 30:4-123.59(b)(2). 13       The parolee subsequently



13
    In addition, the member or board panel certifying parole release may impose
. . . any of the following Internet access conditions:

             (a) Prohibit the person from accessing or using a
             computer or any other device with Internet capability



                                                                          A-2022-18T2
                                      35
violated the conditions when accessing the Internet to view the websites of his

church and state-appointed therapist. Id. at 211. The Court did not have the




            without the prior written approval of the court, except
            the person may use a computer or any other device with
            Internet capability in connection with that person’s
            employment or search for employment with the prior
            approval of the person’s parole officer;

            (b) Require the person to submit to periodic
            unannounced examinations of the person’s computer or
            any other device with Internet capability by a parole
            officer, law enforcement officer or assigned computer
            or information technology specialist, including the
            retrieval and copying of all data from the computer or
            device and any internal or external peripherals and
            removal of such information, equipment or device to
            conduct a more thorough inspection;

            (c) Require the person to submit to the installation on
            the person’s computer or device with Internet
            capability, at the person’s expense, one or more
            hardware or software systems to monitor the Internet
            use; and

            (d) Require the person to submit to any other
            appropriate restrictions concerning the person’s use or
            access of a computer or any other device with Internet
            capability.

            [N.J.S.A. 30:4-123.59(b)(2).]
                                                                       A-2022-18T2
                                     36
benefit of the United States Supreme Court's ruling in Packingham, which was

pending at the time J.I. was issued. Id. at 226 n.6.

      Realizing the Internet was a "basic need and one of the most meaningful

ways to participate in the essentials of everyday life," the J.I. Court determined

the complete Internet ban was not "reasonably tailored to advance the goals of

rehabilitation or public safety." Id. at 220, 229. The Court further held:

"Internet conditions should be tailored to the individual CSL offender, taking

into account such factors as the underlying offense and any prior criminal

history, whether the Internet was used as a tool to perpetrate the offense, the

rehabilitative needs of the offender, and the imperative of public safety." Id. at

224. The Court reasoned the preferred way to satisfy those goals were by

deploying unannounced inspections, device examinations, and monitoring

software. Id. at 230.

      In K.G., this court addressed the distinct challenges raised by four

convicted sex offenders on Parole Supervision for Life (PSL) to restrictions on

their use of the Internet. 458 N.J. Super. at 12.      Being challenged were

"regulations adopted after J.I. [to] establish new criteria and procedures for the

imposition of a special condition restricting Internet access." Id. at 20. A

District Parole Supervisor could restrict Internet access if:

                                                                          A-2022-18T2
                                       37
              1. There is a specific and articulable reason and a clear
              purpose for the imposition of the Internet access
              condition; and

              2. The imposition of the Internet access condition will
              act as an aid to the offender's re-entry effort, will
              promote the rehabilitation of the offender, is deemed
              necessary to protect the public, or will reduce
              recidivism by the offender.

              [N.J.A.C. 10A:72-14.1(b)(1) to (2).14 ]

The new regulations also prohibited an offender from possessing or utilizing a

computer or device with access to the Internet without approval of the District

Parole Supervisor and allowed the Board to monitor an offender's computer or

device through the use of monitoring software, mandatory password disclosure,

and unannounced device inspections. Id. at 20-21 (citing N.J.A.C. 10A:72-

14.1(c)(1)(i) to (iv)).

        We rejected assertions that these monitoring restrictions "violate the

protections from unreasonable searches contained in the Fourth Amendment of

the United States Constitution and Article I, Paragraph 7 of the New Jersey

Constitution[,]" and "rights to substantive due process and privacy under the

Fourteenth Amendment of the United States Constitution and Article I,



14
     Codifying N.J.S.A. 2C:43-6.4(f).
                                                                          A-2022-18T2
                                        38
Paragraph I of the New Jersey Constitution." K.G., 458 N.J. Super. at 31.

However, applying the factors in J.I., we determined the as-applied Internet bans

against two of the sex offenders were illegal as arbitrary and unreasonable as

overly restrictive and not tailored to achieve the goals of their respective parole

supervision because they had not used the Internet to facilitate their underlying

convictions. Id. at 13, 34-37, 44-46.

      Led by these rulings, we conclude imposing the social networking

restriction on R.K.'s CSL sentence in 2007, which later became the regulatory

social networking ban in 2010, violates his constitutional rights of free speech

because his sexual offense convictions of lewdness and endangering the welfare

of a child resulting in his CSL sentence were not related to his use of a social

networking website, or even the Internet at all. The State argues R.K.'s ban was

related to his offenses to avoid recidivism, especially in light of his polygraph

admission that he accessed Craigslist to solicit prostitutes. R.K.'s convictions,

however, had nothing to do with, nor were they facilitated by, access to social

media; thus, the conduct the Board seeks to eradicate is not addressed through

the denial of R.K.'s constitutionally cherished right to participate in the

contemporary forum of First Amendment free speech rights: social media.

Because R.K.'s offenses involved minors, he was appropriately banned from

                                                                           A-2022-18T2
                                        39
contacting minors. A more limited social networking restriction directed at

contacting minors may be more fitting. Consequently, the social media ban as

applied to R.K. is more restrictive than it needs to be, thereby making his

sentences for violating it, illegal.

      Furthermore, the trial court's written decision suggests the ban on

"sexually oriented material" prevented R.K. from accessing dating websites;

finding R.K.'s conviction for violating his CSL condition is "fully justified by a

particular term of [his] CSL separate and apart from the [social media ban]."

Yet, the court made no specific findings of fact that Craigslist constituted a

dating website. Even assuming Craigslist is a dating website, which a website

for personal ads is arguably not, the ban on sexually oriented materials does not

limit R.K. from finding dates with consenting adults. But even if we accept the

proposition that R.K. was illegally soliciting prostitutes, based upon the record

before us, such conduct does not fall within the limited condition prohibiting his

access through the Internet to any "publication, . . . that contains a description

or depiction of actual or simulated [sexual] acts" as defined in R.K.'s special

CSL condition. Hence, R.K.'s conviction and sentence for accessing Craigslist

is still illegal because he did not violate a proscribed CSL condition. Moreover,



                                                                          A-2022-18T2
                                       40
R.K. was not charged or convicted for soliciting a prostitute for his actions on

Craigslist.

                                       VI.

      In sum, we fully appreciate the Board's obstacles in preventing recidivism

of its sexual offender parolees, especially considering the ever-expanding

services available on the Internet, which makes the Board's efforts more trying.

Since our decision in J.B. I some mere seven years ago and the environment our

Court encountered in J.I. three years ago, there is no doubt society's reliance on

the Internet for news, information, social contact, and entertainment has

increased tremendously due to its increased ease of access, speed, efficiency,

and creative use.15 This was foreshadowed by the Packingham Court when it

remarked, "[t]he forces and directions of the Internet are so new, so protean, and

so far reaching that courts must be conscious that what they say today might be

obsolete tomorrow." Packingham, 137 S. Ct. at 1736.



15
   See Elisa Shearer, Social Media Outpaces Print Newspapers in the U.S. as a
News        Source,      PEW       RESEARCH        (Dec.     10,      2018),
https://www.pewresearch.org/fact-tank/2018/12/10/social-media-outpaces-
print-newspapers-in-the-u-s-as-a-news-source/ (study showing statistics
regarding where Americans "often" accessed news sources; social media was
accessed 20%; print newspapers, 18%; and news websites, 33%).


                                                                          A-2022-18T2
                                       41
      As social networking has prospered through the Internet, we now apply

Packingham's premonitions as instructive to our conclusion that the supervised

release condition completely banning R.K.'s access to social networking violates

his constitutionally protected free speech. We continue to stress that the Board's

regulations must avoid blanket bans on such valued rights. Supervised release

conditions must be specifically designed to address the goals of recidivism,

rehabilitation, and public safety, which are specifically tied to the individual

parolee's underlying offenses. Statutes and regulations must not afford parole

supervisors and officers unlimited personal discretion to determine what

conditions are constitutionally permissive.

      Accordingly, we remand to the trial court to: (1) resentence R.K. and

remove the 2007 CSL condition prohibiting him from accessing social

networking on the Internet without the express authorization of the District

Parole Supervisor, which the Board added to his June 2000 conviction for

fourth-degree lewdness and third-degree endangering the welfare of a child; and

(2) allow R.K. to withdraw his September 14, 2012 guilty plea for violating the

probation terms of his CSL condition prohibiting social networking on the

Internet without the express authorization of the District Parole Supervisor. We

discern no basis to allow R.K. to withdraw his guilty plea to the offenses

                                                                          A-2022-18T2
                                       42
underlying his June 2000 conviction. In addition, we do not preclude the trial

court, or the Board, from imposing less restrictive conditions on R.K.'s Internet

access that comport with the our federal and state constitutions.

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                         A-2022-18T2
                                      43